Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the spatial relationship of the elements shown in Figs 12-17 with the shot peening device of Figs 10-11 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the observation window must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "332" and "348" have both been used to designate the same portion in Fig 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 10-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baker, US5613895
Regarding claim 1,  Baker discloses a microwave flow sensor for measuring flow rate of solid particles (element 14, Fig 1); and a connector on the microwave flow sensor for coupling the microwave flow sensor to a shot circulation conduit. (shot circulation conduit 10 and the coupling connecting element 14 to 10 , Fig 1)
Regarding claim 3, Baker discloses each and every limitation set forth in claim 1.  Furthermore, Baker discloses a media flow valve coupled to the microwave flow sensor for regulating the flow rate.  (valve 22, Fig 1)
Regarding claim 4,  Baker discloses  each and every limitation set forth in claim 3. Furthermore, Baker discloses the media valve is configured to close passage of the shot circulation conduit in the absence of power supply. (2:41-56)
Regarding claim 10,   Baker discloses each and every limitation set forth in claim 1. Furthermore,  Baker discloses a hopper connected to the media flow valve, the microwave flow sensor or both for feeding the solid particles steadily.  (Element 12, Fig 1)
Regarding claim 11,  Baker discloses each and every limitation set forth in claim 1. Furthermore, Baker discloses a protective casing for preventing external disturbance to internal components of the media dosage unit.  (external casing of the device disclosed by Baker, Fig 1)
Regarding claim 12,  Baker discloses each and every limitation set forth in claim 1. Furthermore,  Baker discloses  a shot media storage tank for keeping the solid particles as shot media, the shot media storage tank connected to the shot circulation conduit.  (portion 12 has been interpreted as temporary tank for holding the shot media)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, US5613895in view of Shank, US556324.
Regarding claim 2,   Baker discloses each and every limitation set forth in claim 1. However , Baker does not disclose an observation window for inspecting interior of the media dosage unit visually.
Ying teaches a blasting device with a window 26. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the media dosage device disclosed by Baker to have further incorporated a window as taught by Ying in order to inspect the operation of the device.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, US5613895in view of Champaigne,US20140220861.
Regarding claim 5,  Baker discloses each and every limitation set forth in claim 3. However, Baker does not disclose the media flow valve comprises: a holder having a through hole for aligning with the shot circulation conduit in order to transfer shot peening particles via the through hole, and a shutter supported by the holder; wherein the shutter is movable with respect to the holder for adjusting size of an opening in order to regulate flow of the shot peening particles.
Champaigne teaches a valve as best shown in Fig 3.  Wherein the valve comprises a holder which holds valve 30 having a through hole for shot particles to go through with a shutter 36 which is movable with respect to an opening defined by element 80. (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve disclosed by Baker to have further incorporated a holder having a through hole for aligning with the shot circulation conduit in order to transfer shot peening particles via the through hole, and a shutter supported by the holder; wherein the shutter is movable with respect to the holder for adjusting size of an opening in order to regulate flow of the shot peening particles as taught by Champaigne in order achieve desired flow rate. (paragraph 0016)
Regarding claim 6,   Baker in view of Champaigne discloses each and every limitation set forth in claim 5. Furthermore, Champaigne teaches the media flow valve further comprises a spreader for altering distribution pattern of the solid particles. (element 80 has been interpreted as a spreader , Fig 3)
Regarding claim 7,  Baker in view of Champaigne discloses each and every limitation set forth in claim 6. Furthermore, Champaigne teaches the spreader is removable from the media flow valve. (in Fig 3 it appears the element 80 is held by a sealing ring which renders element 80 removable when enough force is applied to remove it)
Regarding claim 8,  Baker in view of Champaigne discloses each and every limitation set forth in claim 5. Furthermore, Champaigne teaches the shutter comprises a top plate and a valve pulley joined together for moving the top plate with respect to the holder.  (the top plate has been interpreted as a top portion of element 36 and a valve pulley has been interpreted as the rod 38, Figs 7 and 8)
Regarding claim 9, Baker in view of Champaigne discloses each and every limitation set forth in claim 5. Furthermore, Champaigne teaches the shutter comprises a top plate for providing a non-levelled surface in order to prevent accumulation of shot peening particles at the shutter. (conical portion of shutter 36, Fig 7) 
Response to Arguments
Applicant’s arguments, see pages 7-10, filed June 16, 2022 , with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker in view of Champaigne.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723